Exhibit 10.3

 

DEBT SATISFACTION AGREEMENT (“AGREEMENT”) ENTERED INTO BY AND BETWEEN ENTEST
BIOMEDICAL, INC. (“DEBTOR”) AND DUNHILL ROSS PARTNERS INC. (“CREDITOR”) DATED
MAY 25, 2017.

 

WHEREAS, As of MAY 25, 2017 , DEBTOR is indebted to CREDITOR in the principal
amount of $165,850.

WHEREAS DEBTOR wishes to accept equity securities of CREDITOR in satisfaction of
$165,850 of the total principal debt due to DEBTOR from CREDITOR (“Settlement
Debt”)

 

THEREFORE, It is agreed as follows:

1.STOCK IN SATISFACTION OF SETTLEMENT DEBT. On or before , May 31 2017 CREDITOR
will issue to DEBTOR 165,850 newly issued shares of the CREDITOR’s Non Voting
Convertible Preferred Stock in full satisfaction of the Settlement Debt.

2.ENTIRE AGREEMENT. This instrument contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes any prior agreements of
the parties with respect to the subject matter hereof. It may be changed only by
an agreement in writing signed by a party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

3.GOVERNING LAW AND VENUE. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in California for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. If either party shall commence an action or proceeding to enforce
any provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



Creditor: Dunhill Ross Partners Inc. Debtor: Entest Biomadical, Inc. By:
/s/Timothy G. Foat By:/s/ David Koos Its: President Its: Chairman and CEO Date:
May 25, 2017 Date: May 25, 2017    

 

 

 